DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 11 recites inter alia “a fin structure comprising a source region of first conductivity type and a drain region of second conductivity type at its two ends with a channel in between; the fin structure further comprises a first conductivity type (PC) and a second conductivity type regions (NC), disposed next to each other, wherein PC is between NC and source, and NC is between PC and drain; the fin structure is disposed over a P-Well region of the first conductivity type and a N-well region of the second conductivity type, both disposed over a substrate, wherein the P-Well region and the N-Well region are configured next to each to form a junction over a substrate; an epitaxial layer of the second conductivity type that is partially disposed over the source region…”. Applicant has cited paragraphs [0070] and [0072] for showing support for Claim 11. 

As best understood by Examiner, Claim 11 is matched to Figs. 9-10C as follows: 
“a fin structure (904, Fig. 10A of Applicant’s drawings) comprising a source region (906) of first conductivity type and a drain region (908) of second conductivity type at its two ends with a channel (1008) in between;
…
the fin structure is disposed over a P-Well region (1004) of the first conductivity type and a N-well region (1006) of the second conductivity type, both disposed over a substrate, wherein the P-Well region and the N-Well region are configured next to each to form a junction over a substrate;
an epitaxial layer (1010) of the second conductivity type that is partially disposed over the source region;”

It is unclear to Examiner what regions are being claimed by the limitations “the fin structure further comprises a first conductivity type (PC) and a second conductivity type regions (NC), disposed next to each other, wherein PC is between NC and source, and NC is between PC and drain;”. Channel 1008 can be of the first conductivity type but would not qualify as the PC region since the channel is already claimed prior and the limitation requires the fin structure further comprise the PC/NC regions. Even if the channel region were to be considered a PC region, nowhere does the specification make mention of the channel further comprising an NC region. Paragraph [0070] does note that an N-type epitaxial region (not shown) can be between source 906 and gate stack 910. The NC region must be between PC region and drain 908 so an epitaxial region between source 906 and gate stack 910 would not qualify.
. 

Specification
The disclosure is objected to because of the following informalities:
Examiner notes that Element 1006 is referred to as SiGe P+ source in paragraph [0070] but is referred to as second conductivity type region (N-Well) 1006 in paragraph [0072]. Examiner believes paragraph [0070] should be referring to element 906 rather than 1006 for the SiGe P+ source. Examiner also notes that paragraph [0073] refers to a “source 916”. Examiner believes that this too should be cited as source 906. Clarifying remarks and/or appropriate correction is required. 
Appropriate correction is required.

Allowable Subject Matter
Claims 1, 3-10 and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a field effect transistor device comprising: 
a source region of first conductivity type and a drain region of second conductivity type; 
an epitaxial layer of the second conductivity type that is partially disposed over the source region; and 
a gate stack that is disposed over the epitaxial layer, wherein gate field enables vertical tunneling of carriers from the source region to the epitaxial layer, and 


Previous rejections were in view of US PG Pub 2011/0303950 (“Lauer”). Lauer does not disclose additional doped wells beneath the channel region and it is not apparent the device would function equally as well with such wells included. US Patent No. 9,577,079 (“Gossner”), US Patent No. 9,123,804 (“Ren”) and US PG Pub 2014/0291736 (“Goto”) are cited as being an example of a TFET having additional P-doped and N-doped wells beneath the transistor. However, the references of record do not disclose an epitaxial layer as defined by Applicant and it is not apparent that the devices would function equally as well if combined with an epitaxial layer, as claimed by Applicant. Claims 3-10 and 12-20 depend on Claim 1 and are allowable for at least the reasons above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C SPALLA/               Primary Examiner, Art Unit 2818